t c summary opinion united_states tax_court paul nelson white petitioner v commissioner of internal revenue respondent docket no 9283-08s filed date paul nelson white pro_se orsolya kun for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to dependency_exemption deductions for his two children background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when he filed his petition petitioner married jeannette b gonzalez ms gonzalez in date in a religious ceremony around this time petitioner began working for the state of new york as a corrections officer a job at which he continued to work as of trial petitioner and ms gonzalez had two children together crystal born in date and paul born in date during the marriage ms gonzalez earned a 2-year degree in nursing from bronx community college she worked for north central bronx hospital and then for a private home healthcare company ms gonzalez abruptly stopped working in claiming injury and illness she also abruptly left the marital home with the two children in date moving to florida and later asserting petitioner’s constructive abandonment petitioner has had no direct contact with ms gonzalez since she left their home in in subsequent family court proceedings ms gonzalez would not produce forms w-2 wage and tax statement she claimed that she was unemployed but petitioner believes ms gonzalez was working as a nurse in florida near the end of ms gonzalez returned to new york residing in yonkers with crystal and paul the children maintained telephone contact with petitioner however other than a prearranged visit to the children in florida in and a chance encounter in yonkers petitioner has not seen crystal or paul since ms gonzalez took them to florida from florida ms gonzalez initiated a separation petition in date culminating in entry on date of a final order of support by the family court of the state of new york in the county of bronx new york the order required petitioner to make biweekly child_support payments of dollar_figure pay retroactive child_support of dollar_figure and provide health_insurance_coverage for the children until they each reach age the new york supreme court for bronx county entered a judgment of divorce on date incorporating petitioner’s child_support obligation from the date support order additionally the judgment of divorce provided the following provision regarding custody of the children the children of the marriage now reside with plaintiff ms gonzalez the plaintiff ms gonzalez shall have custody of the children of the marriage the defendant petitioner is entitled to visitation away from the custodial residence petitioner remains current on his child_support payments which his employer deducts automatically from his paycheck petitioner continues to send additional money and presents such as computers and ipods to his children petitioner attempted to visit the children but ms gonzalez refused his requests and evaded his attempts to serve her with summonses to enforce his visitation rights the judgment of divorce was silent as to which parent is entitled to claim the dependency_exemption deduction for each child in anticipation of claiming the children as dependents on his federal_income_tax return petitioner contacted the internal_revenue_service irs an irs agent suggested that petitioner send a form_8332 release of claim to exemption for child of divorced or separated parents to ms gonzalez petitioner sent the form to ms gonzalez but he never received it back the record is silent as to the address to which petitioner mailed the form petitioner informed the irs of ms gonzalez’s nonresponse and another irs agent suggested that he submit a form_3949 a information referral to the irs formally notifying the irs of the nonresponse petitioner complied petitioner filed his federal_income_tax return as single he reported wages of dollar_figure interest of dollar_figure and a state_income_tax refund of dollar_figure for total and adjusted_gross_income of dollar_figure he deducted itemized_deductions of dollar_figure and three exemptions totaling dollar_figure consisting of an exemption for himself and dependency_exemption deductions for his two children petitioner did not attach a form_8332 or any statement to his return with respect to the children respondent issued a notice_of_deficiency disallowing the two dependency_exemption deductions discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements petitioner therefore bears the burden_of_proof petitioner’s main contentions are that he is entitled to dependency_exemption deductions for crystal and paul for because he paid a large sum of money toward their support during principally dollar_figure dollar_figure time sec_26 payments in child_support payments an additional_amount for their inclusion on his health insurance_policy at work and gifts and he followed all the instructions respondent provided to claim the dependency_exemption deductions particularly mailing the form_8332 to ms gonzalez asking for her waiver of the deduction on the other hand respondent asserts that petitioner is not entitled to dependency_exemptions deductions for crystal and paul for because ms gonzalez was the custodial_parent of the children in and consequently petitioner had a statutory requirement to attach but did not attach documentation to his federal_income_tax return establishing that ms gonzalez had waived her claim to the exemptions we now turn to analyzing the parties’ contentions generally a taxpayer is entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 the definition of a dependent includes a qualifying_child or a qualifying_relative sec_152 pertinent here a qualifying_child is an individual who is a child of the taxpayer shares the same principal_place_of_abode as the taxpayer has not attained the age of or is a student and has not reached age at the close of the calendar_year and has not provided over one-half of his own support sec_152 brissett v commissioner tcmemo_2003_310 in applying these requirements to crystal and paul we find that at no time during did crystal or paul share the same principal_place_of_abode as petitioner therefore the children did not satisfy the place of abode test of sec_152 with respect to petitioner for consequently neither child was petitioner’s qualifying_child for turning to the definition of a qualifying_relative the individual must bear a relationship to the taxpayer that is defined in sec_152 have income less than the exemption_amount have the taxpayer provide more than one-half of the individual’s support for the year and not be a qualifying_child of the taxpayer or any other taxpayer for the year sec_152 crystal and paul bore the proper relationship to petitioner they are his children satisfying the relationship_test set forth in sec_152 however petitioner did not provide sufficient evidence regarding the other three requirements because crystal was age and paul was age in they each may have earned more than the exemption_amount from a summer job or other employment similarly although petitioner paid more than dollar_figure to support the children we do not have information regarding the children’s total support ms gonzalez apparently furnished housing food and possibly other_amounts toward their support additionally petitioner did not provide evidence regarding the fourth requirement that the children were not the qualifying children of any other taxpayer for the year see sec_152 because petitioner has the burden of proving his entitlement to a deduction and because he did not establish the elements necessary to claim the children as his qualifying relatives we conclude they are not notwithstanding the above results petitioner still has a possibility to claim a dependency_exemption deduction under sec_152 which provides a special rule for children of divorced parents under sec_152 as relevant here a noncustodial_parent may treat a child as a qualifying_child notwithstanding the failure to satisfy the place of abode test of sec_152 if the parents provided over one-half of the child’s support the parents are divorced and the parents lived apart at all times during the last months of the year sec_152 adds a requirement that the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg aug 1temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see also 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite brissett v commissioner supra form_8332 requires a taxpayer to furnish the name of the child the specific years of release the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the noncustodial_parent claiming the exemption miller v commissioner supra pincite petitioner did not attach a form_8332 or any declaration to his federal_income_tax return indicating that ms gonzalez consented to releasing her claim to the exemption because sec_152 requires strict compliance the failure to attach form_8332 or a conforming declaration is sufficient grounds to deny the deduction see brissett v commissioner supra accordingly petitioner does not qualify for a dependency_exemption deduction for under the exception to the residency requirement that sec_152 provides we note further that because crystal was born in date she reached age in date when a child reaches the age of majority the child is no longer in the custody of either parent boltinghouse v commissioner tcmemo_2007_324 in florida and new york crystal’s two states of residence during age is the age of majority fla stat ann sec dollar_figure west ny dom rel law sec_2 mckinney ny fam ct act sec_119 mckinney ny gen oblig law sec mckinney fankhanel v commissioner tcmemo_1998_403 discussing age emancipation in florida as rendering sec_152 inoperable affd without published opinion 205_f3d_1333 4th cir prinze v jonas n e 2d n y therefore even if petitioner had attached a waiver form from ms gonzalez sec_152 was unavailable with respect to crystal for because crystal had become emancipated under state law in summary we sympathize with petitioner because he has not been able to visit his children and we commend petitioner’s ongoing financial and parental support of his children despite difficult circumstances unfortunately however for the reasons explained above petitioner has not meet the requirements to support his claim for dependency_exemption deductions for we have considered all of the parties’ contentions and arguments that are not discussed herein and we conclude they are without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
